Citation Nr: 1634677	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  11-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, including asthma, claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1956 to August 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a videoconference hearing in December 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.

The Board remanded the claim in March 2014 for further development and subsequently issued a decision in September 2014 denying the claim.  In response the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In April 2016 the Court vacated the Board's decision denying this claim and remanded the claim to the Board for further development and readjudication in compliance with directives specified.  To comply with the Court's Order, the Board, in turn, is again REMANDING the claim to the Agency of Original Jurisdiction (AOJ).

Also, as previously indicated, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

As reason or justification for vacating the Board's prior decision denying this claim, the Court found the rationale of the April 2014 VA compensation examiner insufficient because he had failed to explain how the Veteran's reported respiratory infections in service did not qualify as the type that may lead to adult-onset asthma.  Thus, this additional comment is needed before readjudicating this claim.

In addition, the Veteran has requested opportunity to resubmit National Archives (NA) Forms 13055 and 13075 with more complete information.  He should be given this chance before readjudicating his claim.

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records from identified treatment or other sources that have not been previously obtained and considered.

When requesting records that are not in the custody of a Federal department or agency, such as private treatment records, make an initial request for the records and at least one follow-up request if a response is not received.  See 38 C.F.R. § 3.159(c)(1) (2015).

Conversely, for records in the custody of a Federal department or agency, VA will make as many requests as are necessary and will end its efforts only if VA concludes the records sought do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

If unable to obtain identified records, appropriately notify the Veteran.  38 C.F.R. § 3.159(e)(1).


2.  Provide the Veteran NA Forms 13055 and 13075 and request that he complete and return them.  With this information, contact the appropriate sources to try and obtain additional records concerning his service, including from all alternative sources when service records are unavailable.

All attempts to obtain these records must be documented in the claims file.  If it is determined these records are unavailable or do not exist, prepare a memorandum explaining the efforts undertaken to obtain them and add this memorandum to the claims file.

3.  After receiving all additional records, schedule the Veteran for another VA compensation examination.  The electronic claims file must be made available to and reviewed by the examiner and the report of his/her evaluation must reflect this review.  After reviewing the relevant evidence of record, conducting the objective clinical examination, and considering the Veteran's statements, the examiner must:

a)  Confirm the existence of a respiratory disorder, including asthma and/or any disorder typically associated with prior exposure to asbestos, including especially asbestosis.

b)  With regards to any respiratory disorder currently diagnosed or previously diagnosed since the filing of this claim, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the disorder is etiologically related to any incident of the Veteran's active duty service, including particularly his three reported respiratory infections during service during which he says he spit up blood. 

In making this determination, the examiner must consider whether any currently or previously diagnosed respiratory disorder is consistent with prior exposure to asbestos.  If not, the examiner is asked to identify the factors more likely to have caused the disorder, including what has been termed adult-onset asthma.  To this end, the examiner is asked to supplement the opinion of the prior April 2014 VA compensation examiner by explaining how the Veteran's reported respiratory infections in service do not qualify as the type that may lead to adult-onset asthma.  Equally, if the current examiner contrarily does not agree with the prior examiner's opinion, he/she needs to provide sufficient explanation.  So explanatory rationale is required irrespective of whether the opinion is favorable or unfavorable to the claim

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

